Citation Nr: 1536956	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  13-06 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the RO in Waco, Texas.

In October 2013 and February 2015, the Board remanded the claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's bilateral hearing loss was not shown in service or within the first post-service year, and has not been shown by the most probative evidence of record to have been related to a disease or injury of service origin, including acoustic trauma sustained therein.


CONCLUSION OF LAW

Service connection for a bilateral hearing loss disability is not warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for bilateral hearing loss, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 2014).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West 2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a March 2011 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  It also explained how VA assigns disability ratings and effective dates.  See Dingess, 19 Vet. App. 473.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private medical records are all in the file.  The Veteran has not identified any outstanding records relevant to his claim for VA to obtain.  The Board finds that the record contains sufficient evidence to make a decision on the claim.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  The Veteran was afforded VA examinations in April 2011 and November 2013.  Because, however, the two VA examiners cited to civilian occupational noise exposure, and because they otherwise relied on the fact that the Veteran's hearing was normal at separation, the Board acknowledges their opinions were not adequate.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); Form 9.  Therefore, most recently, in February 2015, the Board remanded the claim for a VA medical opinion.  A May 2015 VA medical opinion was provided, which examiner reviewed the claims file, answered the questions posed by the Board, and provided adequate reasoning for his conclusions.  The Board notes that the VA examiner noted that the claims file was reviewed (in VBMS), and although one question prompt as to whether the private medical records were reviewed says "no," the examiner later cited to, and quoted, the relevant private medical records, such that the "no" response was clearly a transcriptional error.  Therefore, the Board finds that there was substantial compliance with the Board's remand directive, and that the record contains sufficient evidence to make a decision with regard to the claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board adds that although the April 2011 and November 2013 VA examiners opinions were inadequate, this fact does not tend to negate their objective findings on examination and diagnoses of bilateral sensorineural hearing loss.

In addition, the Board notes that the prior Board remands directed that all of the Veteran's VA treatment records, and any outstanding private audiological records from the Austin Ear Clinic, be associated with the claims file.  The Board notes that pursuant to the remands, all of the Veteran's more recent VA treatment records were associated with the claims file.  Also, the Veteran submitted records from the Austin Ear Clinic dated in 2011.  Therefore the Board finds there was substantial compliance with the Board's remand directives.  See Stegall, supra.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases in 38 C.F.R. § 3.309(a), which include sensorineural hearing loss, that manifest to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of sensorineural hearing loss.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  A veteran may also establish service connection for a 38 C.F.R. § 3.309(a) "chronic" disease by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service. See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purpose of service connection. 38 C.F.R. § 3.385 (2015).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  See id. 

The Veteran served on active duty in the Navy from May 1967 to February 1973.  He claims that he has bilateral hearing loss that is related to his active service.

An April 2011 VA examination report reflects that pure tone thresholds were as follows:



Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
20
10
25
50
50
33.75
LEFT
15
10
10
20
30
17.5

Speech recognition ability was measured as 100 percent bilaterally.  The examiner recorded a diagnosis of bilateral sensorineural hearing loss.

A November 2013 VA examination report reflects that pure tone thresholds were as follows:



Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
10
5
30
60
60
39
LEFT
15
10
15
30
40
24

Speech recognition ability was measured as 100 percent bilaterally.  The examiner recorded a diagnosis of bilateral sensorineural hearing loss.

Because the April 2011 and November 2013 VA examination reports, taken together, show that the Veteran's auditory thresholds were 40 decibels or greater in at least one frequency (500, 1000, 2000, 3000, or 4000) in each ear, the Board finds that he has a current bilateral hearing loss disability bilaterally for VA purposes as defined by 38C.F.R. §3.385.

The Board will now address whether the Veteran's bilateral hearing loss is related to his active service.

The Veteran's DD Form 214 reflects that his military occupational specialty was that of Fire Control Technician Surface Missile Fire Control (FTM), which by itself does not indicate any acoustic trauma.  However, the Board acknowledges that the Veteran reports that he was exposed to extreme noise during his service in the waters off Vietnam shooting 5-inch and 8-inch guns off a heavy cruiser.  See Form 9.  Also, he has reported noise exposure working in an engine room on cooling equipment for a radar.

In this particular case, for simplicity, and as the Veteran is already service-connected for tinnitus, the Board will concede that the Veteran had loud noise exposure in service.

The Veteran's service treatment records do not reflect any complaints of hearing difficulties.  

His January 1973 separation examination report reflects pure tone thresholds bilaterally of zero decibels in all frequencies (500, 1000, 2000, and 4000 hertz), except that it was five decibels at 6000 hertz.

Post-service, a July 1973 VA examination report reflects the VA examiner specifically noted there was no hearing loss.

There is no record of any hearing loss complaints or diagnosis within a year of the Veteran's discharge.  Therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(a) are not for application.

The first medical record of complaint or treatment for hearing difficulties are the Veteran's private treatment records dated from January 2011 to October 2011 at the Austin Ear Clinic.  An October 2011 record reflects the Veteran reported hearing loss for "many years," audiological testing was performed, and sensorineural hearing loss was diagnosed.  

In an October 2011 opinion letter, Ms. E.R., PA-C, of the Austin Ear Clinic opined that the Veteran's high frequency sensorineural hearing loss was most likely caused by the noise exposure he experienced in service.  No rationale, however, was provided by Ms. E.R., albeit the Board acknowledges that she noted at the outset of her letter the Veteran's self-report of noise exposure in service and gradual hearing loss that began shortly after service.

The Board acknowledges that, as explained in the VCAA section above, the April 2011 and November 2013 VA examiner's opinions were inadequate because they cited post-service occupational noise exposure, whereas the Veteran has clarified that he had no civilian occupational noise exposure working in computers/IT (as shown on his resume in evidence.  See Form 9.

The May 2015 VA examiner opined that the Veteran's sensorineural hearing loss is less likely as not related to his active service.  The examiner reasoned not only that the Veteran's thresholds at separation were all zero except for five decibels at 6000 hertz, but also that these thresholds rule-out any significant threshold shift during service, the combination of which rules-out any link to service based on current scientific knowledge of auditory physiology.  The VA examiner acknowledged the October 2011 opinion letter from the Austin Ear Clinic, but pointed out that the audiologist did not have the benefit of reviewing the Veteran's service records, particularly his separation examination report.

In light of the above evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral sensorineural hearing loss is related to his service in the Navy.  The Board finds the May 2015 VA medical opinion to be the most probative evidence of record regarding the etiology of the Veteran's hearing loss.  The VA examiner reviewed the claims file, including the Veteran's service treatment records and the October 2011 opinion letter, and provided a detailed rationale for his conclusion.  

The Board acknowledges the October 2011 letter from Ms. E.R. of the Austin Ear Clinic in which she opined that the Veteran's hearing loss is most likely related to noise exposure in service.  However, the Board notes that Ms. E.R. did not have the benefit of reviewing the Veteran's service treatment records showing no complaints of any hearing loss, his separation examination report showing thresholds of zero decibels in all frequencies except five decibels at 6000 hertz, or his post-service July 1973 VA examination report that specifically noted the Veteran had no hearing loss.  Therefore, given the Veteran's particular documented medical history, the Board finds that the May 2015 VA examiner's opinion has more probative value based on the examiner's having had an opportunity to review that medical history.  In this regard, the Board emphasizes that it is cognizant of Hensley v. Brown, 5 Vet. App. 155, 157 (1993), and the Board is therefore not pinpointing or solely relying on the mere fact that the Veteran's hearing thresholds were zero to five decibels at separation.  Rather, the Board is noting that Ms. E.R. was unable to review all of the relevant medical records showing the documented medical history picture, only one of which being the separation examination report.  Wholly aside, the Board further finds that the October 2011 opinion of Ms. E.R. has less probative value than the May 2015 VA examiner's opinion because of the detailed rationale provided by the VA examiner, which cited specific medical records in the claims file.  By contrast, the October 2011 opinion letter provided no rationale whatsoever, and only noted at the outset the Veteran's self-reported history of noise exposure in service and a gradual decline in hearing post-service.  Although the Veteran is generally competent to report his own account of hearing difficulties, the mere transcription of the Veteran's lay history by a clinician does not transform it into medical evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board also acknowledges the opinion of the Veteran that his bilateral hearing loss was caused by in-service noise exposure.  In that regard, the Board notes while the Veteran, as a lay person, may be competent to report having difficulty hearing, he is not shown to be competent to render a medical opinion as to the etiology of sensorineural hearing loss, which requires medical expertise.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Regardless, the Board finds that the probative value of the etiological opinion of the May 2015 VA examiner by far outweighs the lay opinion of the Veteran based on the detailed rationale provided by the VA examiner, as well as due to the examiner's medical education, training, and experience.  See 38 C.F.R. § 3.159(a).  The Veteran in this case is not shown to have any type of medical background.

To the extent that the Veteran has alleged continuity of symptomatology since service, the Board finds such assertion to be not credible in light of the fact that the July 1973 VA examination report specifically noted the Veteran had no hearing loss, presumably based on the Veteran's own self-report (if not simply based on objective testing).  See Hathaway v. Merit Systems Protection Board, 981 F.2d 1237 (Fed. Cir. 1992) (Board did not err by crediting different parts of witness testimonies; a fact finder is not obliged to accept or reject a witness testimony in toto, but should rather evaluate the testimony in light of other evidence to determine whether and how much of the witness' testimony is credible); DeSarno v. Department of Commerce, 761 F.2d 657, 661 (Fed. Cir.1985) ("That some parts of a witness' testimony may be attacked is a common phenomenon.  It supplies no basis, however, for holding that the fact-finder is not entitled to credit other parts of that witness' testimony."); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for bilateral hearing loss.  The benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


